Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) FIRST QUARTER 2008 2007 Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $16,194 100.0 $15,037 100.0 7.7 Cost of products sold 4,614 28.5 4,385 29.1 5.2 Selling, marketing and administrative expenses 5,123 31.6 4,802 31.9 6.7 Research expense 1,712 10.6 1,652 11.0 3.6 In-process research & development - - 807 5.4 Interest (income)expense, net 16 0.1 (33) (0.2) Other (income)expense, net (18) (0.1) (228) (1.5) Earnings before provision for taxes on income 4,747 29.3 3,652 24.3 30.0 Provision for taxes on income 1,149 7.1 1,079 7.2 6.5 Net earnings $3,598 22.2 $2,573 17.1 39.8 Net earnings per share(Diluted) $1.26 $0.88 43.2 Average shares outstanding(Diluted) 2,866.3 2,924.3 Effective tax rate 24.2 % 29.5 % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income $4,747 29.3 $4,459 (1) 29.7 6.5 Net earnings $3,598 22.2 $3,380 (1) 22.5 6.4 Net earnings per share(Diluted) $1.26 $1.16 (1) 8.6 Effective tax rate 24.2 % 24.2 % (1) The difference between as reported earnings and as adjusted earnings before provision for taxes, net earnings and earnings per share (diluted) is the exclusion ofIPR&D of $807 million with no tax benefit and $0.28 per share, respectively. (A) NON-GAAP FINANCIAL MEASURES "Adjusted earnings before provision for taxes on income," "adjusted net earnings," "adjusted net earnings per share (diluted)," and "adjusted effective tax rate" are non-GAAP financial measures and should not be considered replacements for GAAP results. The Company provides earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate on an adjusted basis because management believes that these measures provide useful information to investors. Among other things, they may assist investors in evaluating the Company's results of operations period over period. In various periods, these measures may exclude such items as business development activities (including IPR&D at acquisition or upon attainment of milestones and any extraordinary expenses), strategic developments (including restructuring and product line changes), significant litigation, and changes in applicable laws and regulations (including significant accounting or tax matters). Special items may be highly variable, difficult to predict, and of a size that sometimes has substantial impact on the Company's reported results of operations for a period. Management uses these measures internally for planning, forecasting and evaluating the performances of the Company's businesses, including allocating resources and evaluating results relative to employee performance compensation targets.Unlike earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate prepared in accordance with GAAP, adjusted earnings before provision for taxes on income, adjusted net earnings, adjusted net earnings per share (diluted), and adjusted effective tax rate may not be comparable with the calculation of similar measures for other companies. These non-GAAP financial measures are presented solely to permit investors to more fully understand how management assesses the performance of the Company. The limitations of using these non-GAAP financial measures as performance measures are that they provide a view of the Company's results of operations without including all events during a period, such as the effects of an acquisition, merger-related or other restructuring charges, or amortization of purchased intangibles, and do not provide a comparable view of the Company's performance to other companies in the health care industry.
